Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 4 February 1783
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                        
                            Sir,
                            Philadelphia Feby 4th 1783
                        
                        I have the honor to Inform your Excellency that I have received the last night, Intelligence from M. de
                            Lethombe Consul at Boston that the fantasque Store Ship belonging to the Admiral Vaudreuil’s Squadron has not iet sailed
                            from providence the Chevalier de La Luzerne writte to Capitain Maclaigues Comanding the Man of war America at Portsmouth,
                            and our naval Forces in that part of America, that he think now very Improper, and very dangerous, for the fantasque to
                            sailing, in the uncertainty to meet the french fleet, and in the Probability to Fall in a vaste number of British
                            Cruisers; four hundred soldiers, and 22. sick man of the Count de Rochambeau’s army being on board of the fantasque I send
                            order to Major d’Eysperon Comanding this Detachement to Quartered his troops at Providence, or at Patuxet agreable to the
                            direction wich he will receive from Mr Bowens, Lt Governor of the RhodIsland State, till I could receive the orders of
                            your Excellency upon this Subject—I send the Colonel MacMahon my Aide de Camp to Portsmouth and to Providence If your
                            Excellency was pleased to make ani Alterations in this plan, and honor the Colonel MacMahon with his Commands he will
                            perform with the greatest exactitude. I expect meself the honor to pay my respects to your Excellency at head Quarters in
                            the Course of fourten nights. I have the honor to be with the greatest respect, Sir of your Excellency the most Obedient
                            humble Servant
                        
                            D: Lauzun
                        
                    